         Case 2:20-cv-00143-BSM Document 6 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MICHAEL R. NEWBERRY
ADC #163805                                                              PETITIONER

v.                         CASE NO. 2:20-CV-00143-BSM

ARKANSAS, STATE OF, et al.                                            RESPONDENTS
                                        ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 5] is adopted. Newberry’s petition [Doc. No. 2] is

dismissed without prejudice, for lack of jurisdiction. The motion for leave to proceed in

forma pauperis [Doc. No. 1] is denied as moot.

      IT IS SO ORDERED this 9th day of October, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
